[Cite as Johnson v. Stone, 2021-Ohio-894.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               ALLEN COUNTY




JERRY M. JOHNSON,

        PLAINTIFF-APPELLEE,                              CASE NO. 1-20-31

        v.

R. JEFFREY. STONE, ET AL.,
                                                         OPINION
        DEFENDANTS-APPELLANTS.




                  Appeal from Allen County Common Pleas Court
                           Trial Court No. CV 2019 0244

                                     Judgment Affirmed

                            Date of Decision: March 22, 2021




APPEARANCES:

        Steven L. Diller and Adam J. Motycka for Appellant

        J. Alan Smith and Dalton J. Smith for Appellee
Case No. 1-20-31



SHAW, J.

         {¶1} Defendants-Appellants, R. Jeffrey Stone, et al., appeal the July 1, 2020

judgment of the Allen County Court of Common Pleas granting the motion for

summary judgment filed by Plaintiff-Appellee, Jerry M. Johnson (“Johnson”). On

appeal, Appellants claim the trial court erred in granting Johnson’s motion for

summary judgment prior to them filing a reply to Johnson’s response to their cross-

motion for summary judgment.

                                       Procedural Background

         {¶2} On July 25, 2019, Johnson filed a complaint seeking a creditor’s bill,

pursuant to R.C. 2333.01, individually against R. Jeffery Stone (“Stone) and against

two entities affiliated with Stone, R.J. Stone Development Group, Inc. (“RJSDG”)

and Logan Landing Development Group (“Logan Landing”), to satisfy a judgment

Johnson had previously obtained against Stone in the amount of $663,656.11.1


1
  “[A] creditor’s bill is an action in equity by which a judgment creditor seeks to subject an interest of the
judgment debtor that cannot be reached on execution to the payment of the creditor’s existing judgment.”
In re Estate of Mason, 109 Ohio St. 3d 532, 2006-Ohio-3256, ¶ 18. Moreover, R.C. 2333.01 states:

         When a judgment debtor does not have sufficient personal or real property subject
         to levy on execution to satisfy the judgment, any equitable interest which he has in
         real estate as mortgagor, mortgagee, or otherwise, or any interest he has in a banking,
         turnpike, bridge, or other joint-stock company, or in a money contract, claim, or
         chose in action, due or to become due to him, or in a judgment or order, or money,
         goods, or effects which he has in the possession of any person or body politic or
         corporate, shall be subject to the payment of the judgment by action.

There are three elements to a claim for a creditor’s bill under R.C. 2333.01: (1) the existence of a valid
judgment against a debtor, (2) the existence of an interest in the debtor of the type enumerated in the statute,
and (3) a showing that the debtor does not have sufficient assets to satisfy the judgment against him. See
Capital One Bank (USA), N.A. v. Caspary, 7th Dist. Mahoning No. 17 MA 0092, 2018-Ohio-358, ¶ 11.

                                                      -2-
Case No. 1-20-31


Johnson alleged that Stone did not have sufficient real or personal property to satisfy

Johnson’s judgment. Johnson claimed that Stone had repeatedly represented that

he was a 50% shareholder of Logan Landing. Johnson alleged that this was an

uncertified stock, and Stone’s interest could not be physically levied upon by a writ

of execution. Therefore, Johnson sought to have the value of the stock applied to

the payment of his judgment via a creditor’s bill.

       {¶3} Stone subsequently filed an answer asserting that he is not a shareholder

of Logan Landing, but that the entity is 100% owned by Bay Point Properties, LLC

(“Bay Point”), of which Stone holds 50% of the membership interests, “and which

as a result holds only equitable interest of 50% in Logan Landing Development

Group, Inc.” (Doc. No. 13 at ¶ 2).

       {¶4} Thus, at issue between the parties in this litigation is the nature of

Stone’s ownership interest in Logan Landing and whether the value of that interest

could be reached to satisfy Johnson’s judgment against Stone through a creditor’s

bill. Notably, Stone consented to a creditor’s bill against RJSDG, however, this

asset was insufficient to satisfy Johnson’s judgment.

       {¶5} On May 1, 2020, the parties filed a Joint Motion for Extension of Time

to File Summary Judgment, requesting the trial court grant them an additional thirty

days to file motions for summary judgment. The trial court subsequently granted

the motion.


                                         -3-
Case No. 1-20-31


       {¶6} On June 1, 2020, Johnson filed a motion for summary judgment

asserting that there is no genuine issue of material fact that he is entitled to collect

his judgment against the equity of Stone’s shares in Logan Landing via a creditor’s

bill. Specifically, Johnson maintained that Stone owned stock in Logan Landing

based upon Stone’s previous admissions, stipulations, and other documentation.

       {¶7} On June 2, 2020, Stone filed a cross-motion for summary judgment in

support of his position that Johnson is not entitled to a creditor’s bill to reach the

equity in Logan Landing because Stone is not a shareholder in Logan Landing,

therefore, does not have any legal interest in the entity’s assets.

       {¶8} On June 17, 2020, Stone filed a response in opposition to Johnson’s

motion for summary judgment, asserting arguments identical to the ones stated in

his cross-motion for summary judgment.

       {¶9} On June 23, 2020, Johnson filed a reply in support of his motion for

summary judgment.

       {¶10} On June 29, 2020, Johnson filed a response in opposition to Stone’s

cross-motion for summary judgment.

       {¶11} On July 1, 2020, the trial court issued an order granting Johnson’s

motion for summary judgment and denying Stone’s cross-motion for summary

judgment.

       {¶12} Specifically, the trial court found that:


                                          -4-
Case No. 1-20-31


      There is no genuine issue of fact regarding whether or not plaintiff
      has a valid judgment against defendants in the amount of
      $663,656.11. Defendants admitted as much. Defendant Stone also
      admitted that he was a shareholder in Stone Development and
      admitted that he held an equitable interest of 50% in Logan
      Landing Development Group, Inc. (Logan Landing) by virtue of
      holding 50% of the membership interests of Bay Point Properties,
      LLC. Defendants pointed to evidence (tax returns) that showed
      Logan Landing was owned by Bay Point Properties, LLC. Stone
      admitted he was a member of Bay Point Properties, LLC and Bay
      Point Villas, LLC. Plaintiff pointed out that Stone acknowledged
      in his answer to the complaint in this case that he (Stone) was not
      in possession of any stock certificates for Logan Landing.

      Defendants argued that since Logan Landing is wholly owned by
      Bay Point Properties LLC, plaintiff is not entitled to a creditor’s
      bill versus Logan Landing. Defendants filed for a summary
      judgment in their favor that Stone had no interest in Logan
      Landing.

      In this case, there was no deposition testimony. The testimony of
      Stone in another court case was filed and considered and
      reference was made to various statements made by Stone in
      pleadings. An affidavit from Stone that was filed in CV 2018 0427
      was attached to plaintiff’s response to defendants’ motion. In that
      affidavit, Stone stated he held 50% of the equity interests in Bay
      Point Properties, LLC and Bay Point Villas, LLC and by virtue
      of such ownership that he also possessed the same interest in
      Logan Landing. Defendants have not sufficiently explained the
      contradictions made by Stone as to what he owns.

      After reviewing the pleadings and proper Civ. R. 56 evidence in
      favor of the non-moving parties with respect to the two motions
      for summary judgment, and in light of the rules established by
      Turner and Byrd, the Court finds defendant Stone’s contradictory
      evidence (created by himself) does not present a genuine issue of
      fact. The Court further finds that plaintiff has pointed to
      evidence that demonstrates that no genuine issue of fact remains
      as to the Plaintiff’s proof of the three essential elements to succeed


                                       -5-
Case No. 1-20-31


         on his complaint for a creditor’s bill and that plaintiff is therefore
         entitled to summary judgment.

(Doc. No. 32 at 6-7)(internal footnotes omitted).

         {¶13} Appellants filed this appeal, asserting the following assignment of

error.

         THE TRIAL COURT ERRED WHEN IT GRANTED
         JUDGMENT IN FAVOR OF APPELLEE ON JULY 1ST, 2020,
         THEREBY    DEPRIVING   APPELLANTS    OF    THE
         REMAINING SIX DAYS THEY HAD WITH WHICH TO FILE
         THEIR REPLY TO APPELLEE’S RESPONSE TO
         APPELLANTS’ MOTION FOR SUMMARY JUDGMENT.

         {¶14} In their sole assignment of error, Appellants contend that the trial court

erred in granting summary judgment before their time to file a reply in support their

cross-motion for summary judgment had expired under Civ.R. 6, which provides

that “[a] movant’s reply to a response to any written motion may be served within

seven days after service of the response to the motion.” Civ.R. 6(C)(1). Thus,

Appellants argue that the trial court deprived them of the opportunity to file a reply

to Johnson’s response in opposition to Stone’s cross-motion for summary judgment.

         {¶15} The record confirms that the trial court ruled on the motions for

summary judgment before Appellants filed a reply in support of their cross-motion,

however, Appellants fail to demonstrate on appeal how the timing of the trial court’s

ruling prejudiced their case. Blanton v. Volunteers of Am., No. 1-77-16, at *4 (3d




                                           -6-
Case No. 1-20-31


Dist. Aug. 24, 1977) (“To demonstrate prejudicial error, an appeal requires an

affirmative showing of prejudice.”).

       {¶16} Here, the record demonstrates that the parties’ competing motions for

summary judgment involved a very limited set of facts and that the arguments

pertaining to this narrow issue were thoroughly presented, including in Appellants’

cross-motion for summary judgment and their response in opposition to Johnson’s

motion for summary judgment. Despite their unsupported assertions in their brief

speculating that “the factual findings and evidentiary conclusions of the trial court’s

judgment entry would have resulted in a different decision had they been given

adequate time with which to file a reply brief,” Appellants fail to articulate how the

arguments they proposed to make in their reply would have been different than the

arguments they had already made their in cross-motion for summary judgment and

their response in opposition to Johnson’s motion for summary judgment. (Appt. Br.

at 9). In other words, Appellants have failed to establish on appeal that their reply

in support would have added anything new for the trial court to consider, or included

matters that could not have been raised in their cross-motion and their initial

response to Johnson’s motion for summary judgment.

       {¶17} This notwithstanding, it is well settled that a party seeking summary

judgment “must specifically delineate the basis upon which summary judgment is

sought in order to allow the opposing party a meaningful opportunity to respond.”


                                         -7-
Case No. 1-20-31


Mitseff v. Wheeler, 38 Ohio St.3d 112 (1988), syllabus. Accordingly, a movant

cannot raise an issue for the first time in a reply memorandum in support of the

motion for summary judgment because it deprives the non-movant of a meaningful

opportunity to respond. See Ware v. King, 187 Ohio App.3d 291, 2010-Ohio-1637,

¶ 18 (3d Dist.) Moreover, the only case authority cited by Appellants in support of

their argument on appeal is distinguishable, as that case involved a trial court ruling

on a motion for summary judgment before the non-moving party had the

opportunity to file an initial response to the motion for summary judgment. See

Buerkle v. Vanauken, 6th Dist. Erie No. E-19-072, 2020-Ohio-5440.

       {¶18} For all these reasons the assignment of error is overruled and the

judgment of the Allen County Common Pleas Court is affirmed.

                                                                 Judgment Affirmed

ZIMMERMAN and MILLER, J.J., concur.

/jlr




                                         -8-